*98Opinion.
Campbell, J.:
In a suit under section 1753 of the Code of 1871, in which the defendants were unknown to the complainant, so described and proceeded against, no order of publication was required and the notice prescribed, and without any order of publication, when published as directed, was sufficient to give the court jurisdiction. If the defendants were known, and nonresident, or could not be found in this State, they were to be made parties as in other cases and an order of publication was required; and this explains the mention in the section of an “ order of publication.” The decree confirming the tax title was valid, and, therefore, precluded the inquiries relied on to defeat it.
The court rightly adjudged to the plaintiff below the land sued for outside of the enclosure, because as to that there had not been adverse possession; and to the defendant the enclosed land because as to it, there had been such possession long enough to bar recovery.

Affirmed.